LEDERER,J.,
Defendants’ motion to compel medical examination which was filed with the court on December 2, 1974, is not barred by the fact that a certificate of readiness had been filed in this case on May 6, 1974. A medical examination is for the purpose of determining the current physical condition, of a party. In this respect, it is different from other discovery and is not precluded by the prior filing of a Certificate of Readiness.
Plaintiff had submitted to a prior medical examination on August 21, 1973 by Dr. Frank Glauser, a qualified orthopedic doctor, on behalf of defendant. Defendant now requests a second medical examination of plaintiff. Whether or not a second examination should be granted depends on the particular circumstances in the case. Rule 4010 of the Pennsylvania Rules of Civil Procedure does not give a party a mandatory right to more than one physical examination of the other party.
In the instant case, it has been almost a year and a half since the initial physical examination. Plaintiffs petition for a major case listing alleges that *250plaintiffs injury is permanent and causes continuing pain with limitation of motion. In light of the length of time since the initial examination, and the continuing nature of the injury, a second examination is justified. Since Dr. Frank Glauser is a qualified orthopedic doctor, as is Dr. Martin Beller, there is nothing that warrants defendant having a second medical examination by a different doctor.
Accordingly, defendants are entitled to a second medical examination and said examination is to be performed by Dr. Frank Glauser, defendants’ initial examining physician.